Olivee, Chief Judge:
This matter is before me on remand from classification proceedings decided by the second division of this court in Henry A. Wess, Inc. v. United States, 43 Cust. Ct. 78, C.D. 2107. The conclusion therein, and the judgment issued pursuant thereto, were to the effect that the protest had been prematurely filed and the matter was remanded to a single judge in reappraisement to determine the proper dutiable values in the manner provided by law (28 U.S.C.§ 2636(d)).
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of the motors imported with the machines covered by the entries involved herein is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value therefor is as follows:
Invoice dated 8/2/56 Entry No. Value of motor for 1 machine United States $ Total value of motors United States $
1-No. 940-1 motor_ 264 68,_ 68,_
6-No. 952-1 motor_ 103,_ 618,_
1-No. 969-5 motors_ 426,_ 426, .....
Invoice No. 2357 dated 10/19/56
2-No. 960-2 motors_ 666 163,_ 326,
Invoice No. 329 dated 3/14/57
6-No. 960-2 motors_ _ 1061 163, ... . 978,
3-No. 940-1 motor__ 68, ... . 204,
1-No. 916-1 motor__ _ 65, ... . 65,
Invoice No. 811 dated 4/5/57
2-No. 916-1 motor_ 1408 65,_ 130,
On the basis of the record before me, I hold that the proper dutiable values of the merchandise in question are as hereinabove itemized, and judgment will be rendered accordingly.